IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                        __________________

                            No. 95-50803
                       USDC No. SA-95-CA-973
                         __________________


ISIDOR MARTINEZ RAMIREZ,

                                      Plaintiff-Appellant,

versus

PETER SAKAI, Judge,

                                      Defendant-Appellee.



                        - - - - - - - - - -
           Appeal from the United States District Court
                 for the Western District of Texas
                        - - - - - - - - - -
                         December 18, 1995
Before WIENER, PARKER and DENNIS, Circuit Judges.

PER CURIAM:*

     Isidro Martinez Ramirez argues that the district court erred

by denying his motion to proceed in forma pauperis and

determining that his complaint lacked legal merit.     Ramirez'

claim, that a state judge failed to call him to court for a

hearing concerning his parental rights, is barred by the doctrine

of absolute judicial immunity.   Graves v. Hampton, 1 F.3d 315,

317 (5th Cir. 1993).   We thus conclude that the appeal is



     *
          Local Rule 47.5 provides: "The publication of opinions
that have no precedential value and merely decide particular
cases on the basis of well-settled principles of law imposes
needless expense on the public and burdens on the legal
profession." Pursuant to that Rule, the court has determined
that this opinion should not be published.
                           No. 95-50803
                                -2-

frivolous.   See Howard v. King, 707 F.2d 215, 219-20 (5th Cir.

1983); 5th Cir. R. 42.2.

     We caution Ramirez that any additional frivolous appeals

filed by him will invite the imposition of sanctions.   To avoid

sanctions, Ramirez is further cautioned to review any pending

appeals to ensure that they do not raise arguments that are

frivolous because they have been previously decided by this

court.

     APPEAL DISMISSED.